.~ 'Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I   lJ()
                                         1,,                •      •i        ,[

                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                   v.                                                (For Offenses Committed On or After November 1, 1987)


                 Juan Francisco Montoya-Rodriguez                                    Case Number: 3:19-mj-23771

                                                                                     Willi,am R Burgener
                                                                                     DefeY/dant's Attorney


  REGISTRATION NO. 64667408
  THE DEFENDANT:
   l2l pleaded guilty to count(s) 1 of Complaint
                                   ---------"-------------------------
    •  was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                     Nature of Offense                                                               Count Number(s)
  8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                     I
    D The defendant has been found not guilty on count(s)
                                    ------------------~
    D Count(s)                          dismissed on the motion of the United States.
                     ------------------
                                               IMPRISONMENT
         The defendant IS hereby ,committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                  •    TIME SERVED                                                                        days

    l2l Assessment: $10 WAIVED l2l Fine: WAIVED
   ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, September 12, 2019
                                                                                  Date of Imposition of Sentence

                         ~-/"'
  Received           /~/
                ==-'--~-+-'
                             -X
                            ----
                DUSM   '--/
                                                                                  HONORABLE RICHARD L. PUGLISI
                                                                                  UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                           3:19-mj-23771
